Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US PGPUB 20150272527) in view of Butler et al. (US PGPUB 20180114314).
system (Narayanan, abstract), comprising: 
a memory configured to store an inflammation map generator module  (Narayanan, [0008]);
a processor  (Narayanan, [0008])  configured to:
receive at least one of spectral projection data and spectral volumetric image data (Narayanan, Figs. 4-6, steps #112 and #114, where two separate contrast-enhanced images taken at two different energy spectra are accessed); 
decompose the at least one of spectral projection data and spectral volumetric image data using a two-basis decomposition to generate a set of vectors for each basis represented in the at least one of spectral projection data and spectral volumetric image data (Narayanan, Figs. 4-6, steps #120 and #122 and [0039], “the respective first energy images 90 and second energy images 92 are used to generate respective water decomposition image 120 and iodine decomposition image 122 (i.e., material decomposition images), which respectively map the respective densities of water and iodine in the imaged regions, thus water and iodine are decomposed using a two-basis decomposition);
compute a concentration of each basis within a voxel from the set of vectors for each basis (Narayanan, [0039], “the respective material decomposed density map pairs 120 and 122 may then undergo a linear weighted combination (block 124) which leverages the respective mass attenuation coefficients 126, 128 of water and iodine (Eq. 2 of my spec, only  using water & iodine instead of photoelectric and CScatter; “mass attenuation coefficient” maps to “concentration coefficient” in my spec) to generate a simulated monochromatic image 86 at a given energy band (keV). In particular, the weighting used in the linear combination are the mass attenuation coefficients 126, 126, of water and iodine in this example“; ““mass attenuation” maps to the concentration of each basis; and [0049], where fat tissues may be isolated in this process); and
a display configured to display the determined concentration of the at least one of fat and inflammation (Narayanan, [0023], where the data are processed and then displayed for analysis). 
Narayan doesn’t disclose but Butler discloses determine a concentration of at least one of fat and inflammation within the voxel from the concentration of each basis (Butler, [0012], [0171], [0435], and [0466], where components that can be identified or quantified via material decomposition include components associated with the inflammatory process and fats). 
Narayanan and Butler are analogous since both of them are dealing with the use of material decomposition during medical imaging to separate out tissue types. Narayanan provides a way of separating out fat tissues by performing a two-basis decomposition. Butler provides a way of decomposing six different tissue types, including fat and inflammation, using multiple energy levels and material decomposition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of a method to detect both fat and inflammation taught by Butler into the modified invention of Narayanan such that the system will be able to diagnose multiple diseases associated with inflammation (Butler, [0171] and [0195]).

As per claim 2, claim 1 is incorporated and Narayan in view of Butler discloses an imaging system (Narayanan, abstract and Fig. 1) including:
a radiation source configured to emit X-ray radiation (Narayanan, Fig. 1, #38);
a detector array configured to detect X-ray radiation and generate the spectral projection data (Narayana, Fig. 1 and [0002]); and 
a reconstructor configured to reconstruct a signal and generate the spectral volumetric image data (Narayan, Fig. 1, #44 and [0004]).

wherein one material of the two-basis decomposition is fat and the other is inflammation (Butler, [0012], [0171], [0435], and [0466], where components that can be identified or quantified via material decomposition include components associated with the inflammatory process and fats, thus one material is inflammation and the other is fat).  
See claim 1 rejection for reason to combine.

As per claim 5, claim 1 is incorporated and Narayanan in view of Butler discloses wherein one basis of the two-basis decomposition is photo-electric effect and the other is Compton scattering (Narayanan, [0004], “in order to reconstruct multi-energy projection data, the underlying physical effects of X-ray interaction with matter are considered, namely, the Compton scattering effects and photoelectric effects, in a process known as material decomposition (MD)”).

As per claim 8, claim 1 is incorporated and Narayanan doesn’t disclose but Butler discloses wherein the concentration of at least one of fat and inflammation is displayed by coloring a pixel based on the concentration of the at least one of fat and inflammation within a corresponding voxel (Butler, Fig. 9, [0282], and [0366]-[0367], where a display is shown where each material type has a different color),
where a voxel representing inflammation is displayed in a first color, a voxel representing fat is displayed in a second different color, and a voxel representing a combination of inflammation and fat is displayed in a third different color from a range of colors between the first and second colors (Butler, [0366]-[0367], “allocating each material to a specific colour or a separate image. A 2D grey scale image is naturally described by a matrix of numbers proportional to the brightness of each pixel. Since the CMD algorithm constructs matrices of the contents of voxels, one for each of the basis materials, any 2D slice of the 
See claim 1 rejection for reason to combine.

As per claim 9, the limitations of this claim substantially correspond to the limitations of claim 1, thus they are rejected on similar grounds.

As per claim 10, claim 9 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 12, claim 9 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 15, claim 9 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 8, thus they are rejected on similar grounds.

As per claim 16, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer-readable medium, which are disclosed by Narayanan at [0035]-[0036]), thus they are rejected on similar grounds.

As per claim 17, claim 16 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 18, claim 16 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 20, claim 16 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 8, thus they are rejected on similar grounds.

Claims 4, 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US PGPUB 20150272527) in view of Butler et al. (US PGPUB 20180114314) and in further view of Alessio et al. (NPL “Quantitative characterization from multi-energy CT”).
As per claim 4, claim 3 is incorporated and Narayan in view of Butler doesn’t disclose but Alessio discloses wherein the processor is further configured to:
determine the concentration of at least one of fat and inflammation within the voxel by solving:  

    PNG
    media_image1.png
    62
    393
    media_image1.png
    Greyscale

where Low kv is spectral volumetric image data from a low energy image, 
High kv is spectral volumetric image data from a high energy image, 

    PNG
    media_image2.png
    25
    20
    media_image2.png
    Greyscale
 is a bias from an origin, 

    PNG
    media_image3.png
    23
    32
    media_image3.png
    Greyscale
 is a vector representing fat, 
cfat is a fat concentration,

    PNG
    media_image4.png
    24
    31
    media_image4.png
    Greyscale
 is a vector representing inflammation, and 
cinf is an inflammation concentration (Alessio, Section II. B, p. 3, Method B:  Material, where the given equation maps to this equation).  
Narayanan in view of Butler and Alessio are analogous since both of them are dealing with the use of material decomposition during medical imaging to separate out tissue types. 

As per claim 6, claim 5 is incorporated and Narayan in view of Butler doesn’t disclose but Alessio discloses wherein the processor is further configured to:
determine a concentration of at least one of photo-electric effect and Compton scattering by solving:

    PNG
    media_image5.png
    47
    424
    media_image5.png
    Greyscale

where PhotoE is a photoelectric effect, 
CScatter is a Compton scattering, 

    PNG
    media_image6.png
    23
    60
    media_image6.png
    Greyscale
 is a vector representing the photoelectric effect, 
CPhotoE is a concentration of the photoelectric effect, 

    PNG
    media_image7.png
    24
    71
    media_image7.png
    Greyscale
is a vector representing the Compton scattering, and 
CCScatter  is a concentration of the Compton scattering (Alessio, Section II. B, p. 2-Method A: Basis,  where the equation given maps to the above equation, and photo electric effect and Compton scattering are used).    
See claim 6 rejection for reason to combine.



As per claim 13, claim 12 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 6, thus they are rejected on similar grounds.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US PGPUB 20150272527) in view of Butler et al. (US PGPUB 20180114314) and in further view of Alessio et al. (NPL “Quantitative characterization from multi-energy CT”) and in further view of Goshen (US PGPUB 20140133729).
As per claim 7, claim 6 is incorporated and Narayanan in view of Butler and Alessio doesn’t disclose but Goshen discloses wherein the processor is further configured to: 
determine the concentration of the at least one of fat and inflammation within the voxel by solving

    PNG
    media_image8.png
    28
    258
    media_image8.png
    Greyscale

where 
    PNG
    media_image9.png
    22
    17
    media_image9.png
    Greyscale
 is a representation of the voxel in a 2D coordinate system defined by the two-basis    decomposition and given a pixel value,
wherein 2D coordinates with 
    PNG
    media_image10.png
    27
    69
    media_image10.png
    Greyscale
 and 
    PNG
    media_image11.png
    22
    80
    media_image11.png
    Greyscale
 as an axis, is equal to 
    PNG
    media_image12.png
    57
    175
    media_image12.png
    Greyscale
 in a coordinate system defined by 
    PNG
    media_image13.png
    28
    44
    media_image13.png
    Greyscale
and 
    PNG
    media_image14.png
    24
    40
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    26
    25
    media_image15.png
    Greyscale
 represents a bias from an origin,

    PNG
    media_image16.png
    29
    39
    media_image16.png
    Greyscale
 is a vector representing fat, 
cfat is a concentration of fat,

    PNG
    media_image17.png
    25
    43
    media_image17.png
    Greyscale
 is a vector representing inflammation, and 
cinf is a concentration of inflammation (Goshen, Fig. 6 and [0053]-[0055], where the formulas given are similar to the above formula and are used to separate out the materials of fat and another material).  
Narayanan in view of Butler and Alessio and Goshen are analogous since both of them are dealing with the use of material decomposition during medical imaging to separate out tissue types. Narayanan in view of Butler and Alessio provides a way of separating out fat tissues by performing a two-basis decomposition. Goshen provides the mathematical formula for identifying material distributions by a voxel’s value of photoelectric and Compton contribution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of the mathematical formula taught by Goshen into the modified invention of Narayanan in view of Butler and Alessio such that the system will be able to determine the levels of two material components from calculated photoelectric and Compton scattering coefficients (Goshen, [0053]-[0055]).

As per claim 14, claim 13 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 7, thus they are rejected on similar grounds.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US PGPUB 20150272527) in view of Butler et al. (US PGPUB 20180114314) and in further view of Clark et al. (NPL “Multi-energy CT decomposition using convolutional neural networks”).
As per claim 19, claim 16 is incorporated and Narayanan in view of Butler doesn’t disclose but Clark discloses wherein executing the computer readable instructions further causes the processor to learn at least one of fat or inflammation vector identity form at least one of training data and a location of at least one of known fat and inflammation within a subject (Clark, abstract, Section 2.1, and Section 2.2, where a CNN was trained for the use of material decomposition in spectral CT).  
Narayanan in view of Butler and Clark are analogous since both of them are dealing with the use of material decomposition during medical imaging to separate out tissue types. Narayanan in view of Butler provides a way of separating out fat tissues by performing a two-basis decomposition. Clark provides a way of training a CNN to aid in material decomposition in spectral CT images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the training and use of a CNN to aid in material decomposition taught by Clark into the modified invention of Narayanan in view of Butler such that an ill-posed problem can be solved that handles the potential overlap of spectral measurements due to noise (Clark, abstract).

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619